DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 and 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 5, 6, 7, 11, 13, 15, 17, 18, 19, 23 and 25 are objected to because of the following informalities:
In claim 1 lines 4, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 3 lines 2-3, the occurrence of “another component” should be amended to ----“other component”---
In claim 5 lines 2, the occurrence of “signaling” should be amended to ----“the signaling”---
In claim 5 lines 5, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 6 lines 1, the occurrence of “signaling” should be amended to ----“the signaling”---
In claim 7 lines 2, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 11 lines 1, the occurrence of “a relay UE” should be amended to ----“the relay UE”---
In claim 13 lines 9, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 15 lines 3, the occurrence of “another component” should be amended to ----“other component”---
In claim 17 lines 2, the occurrence of “signaling” should be amended to ----“the signaling”---
In claim 17 lines 5, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 18 lines 2, the occurrence of “signaling” should be amended to ----“the signaling”---
In claim 19 lines 2, the occurrence of “configuration” should be amended to ----“the configuration”---
In claim 23 lines 1, the occurrence of “a relay UE” should be amended to ----“the relay UE”---
In claim 25 lines 6, the occurrence of “configuration” should be amended to ----“the configuration”---
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7, 13-19 and 25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1.
Regarding claim 1, Fehrenbach discloses wherein a method (Fig.1-2 [0007], method) comprising: coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface 16 for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.2-3 [0151], communicating data signaling that enables configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for configuration of the second interface (i.e., the second relay link) related to the coordinating of the communication).

Regarding claim 2, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises determining whether a second relay link setup condition associated with the first relay link is satisfied (Fig.3-5 [0299], the base station scheduler makes the decisions whether a second relay link setup condition associated with the first relay link is satisfied based on all this information), wherein the communicating comprises communicating the signaling related to determining that the second relay link setup condition is satisfied (Fig.3-5 [0299], communicating the data packets/signaling between the base station and the UE related to the base station scheduler decisions that the second relay link setup condition is satisfied).

Regarding claim 3, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the communicating comprises communicating the signaling, from a component that is involved in the first relay link to another component, to cause the other component to transmit discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link and Fig.4 [0321], the UE 11 is involved in the first relay link to another UE 12A-B via a physical sidelink discovery channel or a physical sidelink shared channel).

Regarding claim 4, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link).

Regarding claim 5, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving signaling associated with the first relay link (Fig.3 [0148]-[0149], the coordinating comprises receiving communication signaling associated with the first relay link between the base station and the UE), wherein the communicating comprises communicating the signaling to enable configuration of the second relay link responsive to receiving the signaling associated with the first relay link (Fig.3 [0150]-[0151], communicating data signaling to enable configuration of the second interface/the second relay link responsive to receiving the signaling associated with the first relay link).

Regarding claim 6, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving signaling indicative of a candidate relay link for configuration as the second relay link (Fig.3 [0153]-[0154], the coordinating comprises receiving communication signaling indicative of a candidate relay link for configuration data as the UE-to-UE communication of the second relay link).

Regarding claim 7, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting, from a component that is involved in the first relay link, configuration signaling to configure the second relay link (Fig.1 [0030], the communicating comprises the base station is transmitting configuration data signaling to configure the second interface/second relay link from a component that is involved in the first interface/first relay link).

Regarding claim 13, Fehrenbach discloses wherein an apparatus (Fig.1 [0097], a base station 13 serving a cell 14 of cellular network) comprising:
a communication interface (Fig.1 [0099], a communication interfaces 15 and 16);
a processor (Fig.17&22 [0785], a processor), coupled to the communication interface (Fig.1 [0099], coupled to the communication interfaces 15 and 16);
a non-transitory computer readable storage medium, coupled to the processor, storing programming for execution by the processor, the programming including instructions to perform a method (Fig.17&22 [0891]-[0892], a non-transitory computer readable storage medium, coupled to the processor, storing programming for execution by the processor and Fig.17&22 [0785], the programming including instructions to perform a method), the method comprising:
coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.2-3 [0151], communicating data signaling that enables configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for configuration of the second interface (i.e., the second relay link) related the coordinating of the communication).

Regarding claim 14, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses wherein the coordinating comprises determining whether a second relay link setup condition associated with the first relay link is satisfied (Fig.3-5 [0299], the base station scheduler makes the decisions whether a second relay link setup condition associated with the first relay link is satisfied based on all this information),
wherein the communicating comprises communicating the signaling related to determining that the second relay link setup condition is satisfied (Fig.3-5 [0299], communicating the data packets/signaling between the base station and the UE related to the base station scheduler decisions that the second relay link setup condition is satisfied).

Regarding claim 15, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the communicating comprises communicating the signaling, from a component that is involved in the first relay link to another component, to cause the other component to transmit discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configure   nation as the second relay link and Fig.4 [0321], the UE 11 is involved in the first relay link to another UE 12A-B via a physical sidelink discovery channel or a physical sidelink shared channel). 

Regarding claim 16, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting discovery signaling that enables identification of a candidate relay link for configuration as the second relay link (Fig.6-7 [0453]-[0456], the communicating comprises transmitting sidelink discovery or V2V message signaling that enable identification of a candidate relay interface/link for configuration as the second relay link).

Regarding claim 17, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving signaling associated with the first relay link (Fig.3 [0148]-[0149], the coordinating comprises receiving communication signaling associated with the first relay link between the base station and the UE),
wherein the communicating comprises communicating the signaling to enable configuration of the second relay link responsive to receiving the signaling associated
with the first relay link (Fig.3 [0150]-[0151], communicating data signaling to enable configuration of the second interface/the second relay link responsive to receiving the signaling associated with the first relay link). 

Regarding claim 18, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the coordinating comprises receiving
signaling indicative of a candidate relay link for configuration as the second relay link (Fig.3 [0153]-[0154], the coordinating comprises receiving communication signaling indicative of a candidate relay link for configuration data as the UE-to-UE communication of the second relay link).

Regarding claim 19, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the communicating comprises transmitting, from a component that is involved in the first relay link, configuration signaling to configure the second relay link (Fig.1 [0030], the communicating comprises the base station is transmitting configuration data signaling to configure the second interface/second relay link from a component that is involved in the first interface/first relay link). 

Regarding claim 25, Fehrenbach discloses wherein a computer program product comprising a non-transitory computer readable storage medium storing programming (Fig.1&22-23 [0891]-[0892], a computer program product comprising a non-transitory computer readable storage medium storing programming), the programming including instructions to perform a method (Fig.1&22-23 [0893], the programming including instructions to perform), the method comprising:
coordinating, with a first relay link for a user equipment (UE) in a wireless communication network, configuration of a second relay link for the UE (Fig.1-2 [0030]-[0032], coordinating configuration of the side link communication (i.e., second relay link) via the second interface for a user equipment (UE 12) with an Uu link (i.e., first relay link) for the group manager UE (e.g., UE 11) in the wireless communication and Fig.1 [0024], configuring its first interface/Uu link (e.g., first interface configuration data) for UE-to-Base station communication by the first interface configuration data);
communicating signaling to enable configuration of the second relay link in accordance with the coordinating (Fig.1&3-4 [0372], communicating data signaling that contains information for configuration of the communication interface 16/the second interface (i.e., the second relay link) for a UE-to-UE communication in accordance with the coordinating and Fig.3 [0151], communicating data signaling that enables configuration of the second interface/the second relay link so as to coordinate the communication within the UE Group 17 for the Group Management Functionality in accordance with the coordinating and Fig.1-2 [0035] communicating data signaling that set up configuration of the second interface (i.e., the second relay link) based on the coordinating of the communication and Fig.1 [0024], communicating data signaling for configuration of the second interface (i.e., the second relay link) related to the coordinating of the communication). 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1 in view of Himayat et al. [hereinafter as Himayat], US 2016/0119939 A1.
Regarding claim 8, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses determining a data split for communications with the UE over the first relay link and the second relay link (Fig.3-4 [0381], the programming further includes instructions to send a separate system information block with configuration bit for communications with the UE).
	Even though Fehrenbach discloses determining a data split for communications with the UE over the first relay link and the second relay link, in the same field of endeavor, Himayat teaches wherein determining a data split for communications with the UE over the first relay link and the second relay link (Fig.9 [0057], the eNB is determining a data traffic/data split for communication with the UE over a LTE link/first radio interface and a WLAN link/second radio interface and Fig.9 [0065], calculating/ determining a data split for communication with the UE over a first radio interface and a second radio interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Himayat in order to provide data to the first and second radio interfaces according to the calculated data split for transmission to a wireless communication device.
	It would have been beneficial to use multiple radios and calculate a data split between a first radio interface and a second radio interface for downlink traffic as taught . (Himayat, Fig.1 [0015], Fig.9 [0057] and Fig.9 [0065])

Regarding claim 20, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link (Fig.3-4 [0381], the programming further includes instructions to send a separate system information block with configuration bit for communications with the UE).
	Even though Fehrenbach discloses the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link, in the same field of endeavor, Himayat teaches wherein the programming further includes instructions to determine a data split for communications with the UE over the first relay link and the second relay link (Fig.9 [0057], the eNB is determining a data traffic/data split for communication with the UE over a LTE link/first radio interface and a WLAN link/second radio interface and Fig.9 [0065], calculating/ determining a data split for communication with the UE over a first radio interface and a second radio interface).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Himayat in order to provide data to the first 
	It would have been beneficial to use multiple radios and calculate a data split between a first radio interface and a second radio interface for downlink traffic as taught by Himayat to have incorporated in the system of Fehrenbach to provide high data rate, low latency, packet optimization and improved system capacity and coverage. (Himayat, Fig.1 [0015], Fig.9 [0057] and Fig.9 [0065])



Claims 9-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al. [hereinafter as Fehrenbach], US 2020/0092685 A1 in view of Tseng et al. [hereinafter as Tseng], US 2018/0054237 A1.
Regarding claim 9, Fehrenbach discloses all the elements of claim 1 as stated above wherein Fehrenbach further discloses the first relay link comprises a relay UE that is
within a coverage area of the wireless communication network (Fig.1 [0038], the first interface/first relay link comprises a relay UE that is within a coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network).
	Even though Fehrenbach discloses the first relay link comprises a relay UE that is within a coverage area of the wireless communication network, and wherein the UE is outside the coverage area of the wireless communication network, in the same field of (Fig.1-2 [0034], the Uu interface/first relay link comprises a relay UE 104 that is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.1-2 [0034], the UEs 106 are out-of-coverage area of the base station 102 wireless communication network and Fig.1-2&7 [0084], the UE 706 is out-of-coverage area of the base station 702).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 10, Fehrenbach and Tseng disclose all the elements of claim 9 as stated above wherein Fehrenbach further discloses the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE and the UE (Fig.2-4 [0203]-[0206], the first relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the relay UE and the UE). Additionally, Tseng discloses wherein 
the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE and the UE (Fig.1-2&7 [0084], the first relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 11, Fehrenbach and Tseng disclose all the elements of claim 9 as stated above wherein Fehrenbach further discloses the second relay link comprises a relay UE that is within the coverage area of the wireless communication network (Fig.1 [0038], the second interface/second relay link comprises a relay UE that is within a coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network). Additionally, Tseng discloses wherein the second relay link comprises a relay UE that is within the coverage area of the wireless communication network (Fig.1 [0034] [0038], the sidelink (SL) 114a-c interface/second relay link comprises a relay UE 104 that is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.1-2 [0034], the UEs 106 are out-of-coverage area of the base station 102 wireless communication network and Fig.1-2&7 [0084], the UE 706 is out-of-coverage area of the base station 702).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 12, Fehrenbach and Tseng disclose all the elements of claim 11 as stated above wherein Fehrenbach further discloses the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE of the second relay (Fig.2-4 [0203]-[0206], the second relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the relay UE and the UE). Additionally, Tseng discloses wherein the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE of the second relay link and the
UE (Fig.1-2&7 [0084], the second relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the system of Fehrenbach to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 21, Fehrenbach discloses all the elements of claim 13 as stated above wherein Fehrenbach further discloses the first relay link comprises a relay UE that is within a coverage area of the wireless communication network (Fig.1 [0038], the first interface/first relay link comprises a relay UE that is within a coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network).
	Even though Fehrenbach discloses the first relay link comprises a relay UE that is within a coverage area of the wireless communication network, and wherein the UE is outside the coverage area of the wireless communication network, in the same field of endeavor, Tseng teaches wherein the first relay link comprises a relay UE that is within a coverage area of the wireless communication network (Fig.1-2 [0034], the Uu interface/first relay link comprises a relay UE 104 that is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.1-2 [0034], the UEs 106 are out-of-coverage area of the base station 102 wireless communication network and Fig.1-2&7 [0084], the UE 706 is out-of-coverage area of the base station 702).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays the control commands to the remote UE through an air interface as taught by Tseng to have incorporated in the system of Fehrenbach to provide for efficient radio resource management. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 22, Fehrenbach and Tseng disclose all the elements of claim 21 as stated above wherein Fehrenbach further discloses the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE and the UE (Fig.2-4 [0203]-[0206], the first relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the relay UE and the UE). Additionally, Tseng discloses wherein the first relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE and the UE (Fig.1-2&7 [0084], the first relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to help remote UE 706 access the network when relay UE 704 is within the coverage of base station 702, while remote UE 706 is outside the coverage of the base station 702 as taught by Tseng to have incorporated in the . (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 23, Fehrenbach and Tseng disclose all the elements of claim 21 as stated above wherein Fehrenbach further discloses the second relay link comprises a relay UE that is within the coverage area of the wireless communication network (Fig.1 [0038], the second interface/second relay link comprises a relay UE that is within a coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network (Fig.2-4 [0162], the UE is outside the coverage area of the UE-group 17 wireless communication network). Additionally, Tseng discloses wherein the second relay link comprises a relay UE that is within the coverage area of the wireless communication network (Fig.1 [0034] [0038], the sidelink (SL) 114a-c interface/second relay link comprises a relay UE 104 that is in-coverage area of the wireless communication network), and wherein the UE is outside the coverage area of the wireless communication network Fig.1-2 [0034], the UEs 106 are out-of-coverage area of the base station 102 wireless communication network and Fig.1-2&7 [0084], the UE 706 is out-of-coverage area of the base station 702).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
	It would have been beneficial to deliver control commands to relay UE 104 through air interface 112b (e.g., Uu interface/NB-IoT/eMTC), and relay UE 104 relays . (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])

Regarding claim 24, Fehrenbach and Tseng disclose all the elements of claim 23 as stated above wherein Fehrenbach further discloses the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE of the second relay link and the UE (Fig.2-4 [0203]-[0206], the second relay link further comprises a helping remote UE that is outside the coverage area of the UE-group 17 or to other UE-groups wireless communication network and is in communication with the relay UE and the UE). Additionally, Tseng discloses wherein the first relay link further comprises
the second relay link further comprises a helping remote UE that is outside the coverage area of the wireless communication network and is in communication with the relay UE of the second relay link and the UE (Fig.1-2&7 [0084], the second relay link further comprises a helping remote UE 706 that is out-of-coverage area of the base station 702 wireless communication network and is in communication with the relay UE 704 and the UE and Fig.1-2 [0034], each of remote UEs 106 may be either in-coverage or out-of-coverage of base statin 102). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Fehrenbach to incorporate the teaching of Tseng in order to achieve relay network slice instance and sidelink radio access mechanism.
. (Tseng, Fig.1 [0003], Fig.1-2 [0034] and Fig.1-2&7 [0084])



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xu et al. (U.S Patent No.: US 11026148 B2) teaches Electronic Apparatus for Wireless Communication and Wireless Communication Method.

Panteleev et al. (U.S Patent No.: US 10484926 B2) teaches Method to Enable High Data Rate Relay Operation using D2D Air-Interface.

Luo et al. (U.S Patent No.: US 10554375 B2) teaches Full Duplex Device-to-Device Cooperative Communication.

Ryu et al. (Pub. No.: US 2018/0352411 A1) teaches Method and Device for Direct Communication between Terminals.

Aldana et al. (Pub. No.: US 2020/0120458 A1) teaches Method and Apparatus for Vehicular Radio Communications.

Raghavan et al. (Pub. No.: US 2020/0403687 A1) teaches Millimeter Wave Relay Link Discovery.

Suzuki et al. (Pub. No.: US 2017/0013653 A1) teaches Systems and Methods for Managing a UE-to-Network Relay.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/V.L/Examiner, Art Unit 2414  


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414